 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1221 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Chaffetz submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on Standards of Official Conduct, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Amending the Rules of the House of Representatives to increase openness and transparency in the annual appropriations process as it relates to earmarks. 
 
 
That  
(a)clause 9 of rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:  
 
(h)It shall not be in order to consider any bill, joint resolution, amendment, or conference report if that measure or any accompanying report or joint explanatory statement of managers, as applicable, contains a congressional earmark for an organization other than an organization which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986 or a governmental entity.. 
(b) 
(1)Paragraph (b) of clause 9 of rule XXI of the Rules of the House of Representatives is amended to read as follows: 
 
(b)It shall not be in order to consider any conference report if it or the accompanying joint explanatory statement prepared by the managers on the part of the House and the managers on the part of the Senate contains any congressional earmark, limited tax benefit, or limited tariff benefit that was not committed to the conference committee by either House or in a report of a committee of either House on such bill or joint resolution or on a companion measure. . 
(2)The second sentence of paragraph (c) of clause 9 of rule XXI of the Rules of the House of Representatives is amended by striking or paragraph (b). 
(c) 
(1)Clause 17(a) of rule XXIII of the Rules of the House of Representatives is amended by redesignating subparagraphs (4) and (5) as subparagraphs (5) and (6), respectively, and by inserting after subparagraph (3) the following new subparagraph: 
 
(4)in the case of a congressional earmark, the Federal nexus or specific power granted to Congress in the Constitution to enact such earmark and the previous authorization by law that supports such earmark;. 
(2)Clause 9 of rule XXI of the Rules of the House of Representatives is further amended by adding at the end the following new paragraph:  
 
(i)It shall not be in order to consider any bill, joint resolution, amendment, or conference report unless any accompanying report or joint explanatory statement prepared by the managers on the part of the House and the managers on the part of the Senate, as applicable, containing any congressional earmark sets forth for each congressional earmark, the Federal nexus or specific power granted to Congress in the Constitution to enact such earmark and the previous authorization by law that supports such earmark.. 
(d)Clause 9 of rule XXI of the Rules of the House of Representatives is further amended by adding at the end the following new paragraph:  
 
(j)It shall not be in order to consider any general appropriation bill or any other bill or joint resolution making or continuing appropriations, or amendment thereto or conference report thereon, if it includes any congressional earmark requested by any member of the Committee on Appropriations or inserted at the behest of the chair of that committee or of any subcommittee thereof.. 
(e)Clause 17 of rule XXIII of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(c)Each Member, Delegate, or Resident Commissioner shall maintain an official website and include on it a comprehensive, sortable, and searchable database comprised of all congressional earmark requests for the current fiscal year and for the budget year, including for each such request the name and address of any recipient, the purpose of the earmark, the Federal nexus or specific power granted to Congress in the Constitution to enact the earmark, the previous authorization by law that supports the earmark, and the amount requested. These shall be posted when submitted to the applicable committee.. 
 
